UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of February 10, 2011, the registrant had 25,319,162 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II – OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 6. Exhibits 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) December 31, 2010 September 30, 2010 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,373 and $3,000, respectively Inventories, net of reserve and inventory valuation of $4,993 and $4,326, respectively Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation of $434,588 and $427,827, respectively Deposits Domain Name, net of amortization of $894 and $715, respectively Leased Equipment, net of amortization of $35,503 and $21,921, respectively License agreement, net of amortization of $56,076 and $47,664,respectively Intangible asset – access to financing, net of amortization of $735,840 and $735,840, respectively - - Investment Total assets $ $ See accompanying notes to condensed consolidated financial statements 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (cont.) December 31, 2010 September 30, 2010 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Related party notes payable - Note payable, net of discount of $0 and $6,164, respectively - Accrued payable on license agreement Total current liabilities Total liabilities Stockholders’ equity Preferred stock; $.00001 par value, 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $.00001 par value, 50,000,000 shares authorized; 25,289,162 and 25,039,160 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit (18,723,221 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 4 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Revenues: Care Services $ $ Reagents Total revenues Cost of Revenue Care Services Reagents Total cost of revenues Gross margin (79,591 ) (44,804 ) Operating expenses Research and development Selling, general and administrative (including $682,471 and $460,670, respectively, of compensation expense paid in stock or as a result of amortization of stock options/warrants) 1,413,062 1,030,332 Loss from operations (1,671,060 ) (1,239,466 ) Other income (expenses): Gain (loss) on derivative liability - Loss on disposal of equipment (3,833 ) - Interest income - Interest expense (10,938 ) (382,731 ) Other income (expenses) - 57 Net loss $
